DETAILED ACTION
	Claims 1-20 are pending.   Claims 16-20 and 8-10 are withdrawn as being drawn to claims that were non-elected without traverse in reply dated 05-03-2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, 4-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US 2016/0308244) in view of Meguro et al. (US 2019/0125842).
	Regarding claims 1 and 2, Badding et al. teaches a LLZO garnet composition that is a solid electrolyte component for a lithium ion battery having a D50 around 0.5 microns, a D10 around 0.4 microns and a D90 around 1.4 microns (par. 22, 107-118, fig. 4A).
	Badding does not teach that the sphericity is greater than about 0.6.  However, Meguro et al. teaches that when an LLZ particle approaches true sphericity, it improves the ionic conductivity of the battery (par. 76-78, table 1, fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art to have the sphericity range claimed because Meguro teaches that increasing the sphericity improves the ionic conductivity.
	Regarding claims 4-6, Badding teaches that the D50 may be between 0.1 and 10 microns (par. 102). 
	Regarding claim 7, Badding teaches the claimed LLZO formula in (par. 108 table 2, 5th equation on the left).
	Regarding claims 11 and 12, Badding teaches that the LLZO may be a garnet (crystalline) structure (par. 106).
	
	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Badding and Meguro as applied above, further in view of Aetukuri et al. (US 2015/0255767).
	Regarding claim 3, Badding teaches that the D90 may be around D50x3.  Badding does not teach that the D90 is D50x2.  However, Aetukuri teaches that it is preferable for an LLZ membrane to have a narrow particle distribution because it improves ion conduction (par. 73-75).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the D90 of Badding to be within the claimed range because Aetukuri teaches that narrower particle distributions improve the membrane conductivity.

	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Badding and Meguro further in view of Thokchom et al. (US 2015/0333307).
	Regarding claim 13-15, Badding et al. teaches a LLZO garnet composition that is a solid electrolyte component for a lithium ion battery having a D50 around 0.5 microns, a D10 around 0.4 microns and a D90 around 1.4 microns (par. 22, 107-118, fig. 4A).
	Badding does not teach that the sphericity is greater than about 0.6.  However, Meguro et al. teaches that when an LLZ particle approaches true sphericity, it improves the ionic conductivity of the battery (par. 76-78, table 1, fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the
art to have the sphericity range claimed because Meguro teaches that increasing the sphericity improves the ionic conductivity.
The Badding combination teaches a battery comprising an LLZO membrane (par. 22).  Badding does not teach a solid state battery.  However, Thokchom teaches that an LLZO membrane may be used as part of a lithium solid state battery comprising a cathode, anode, solid electrolyte, and an LLZ composite separator (par. 42). Thokchom further teaches that such a solid state battery has high capacity and that LLZ is a suitable component for conducting lithium ions therein (par. 28-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729